Citation Nr: 0112237	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-12 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches, to 
include migraine headaches.

2.  Entitlement to service connection for a left hip 
disorder.

3.  Entitlement to an increased (compensable) disability 
rating for a scar on the left upper eyelid.

4.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to April 
1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1998 decision of the Montgomery, Alabama, 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied the 
veteran's request to reopen a previously denied claim for 
service connection for headaches.  The RO found that the 
veteran had not submitted new and material evidence with 
regard to the headache claim.  In the May 1998 decision, the 
RO also denied an increased disability rating for a scar on 
the veteran's left eyelid.  This appeal also arises from a 
September 1998 rating decision, in which the RO denied 
entitlement to non-service-connected pension.  The appeal 
also arises from an October 1998 rating decision, in which 
the RO denied service connection for a left hip disability. 


FINDINGS OF FACT

1.  The veteran's claim for service connection for headaches 
was denied in a November 1982 Board decision.

2.  Since the November 1982 Board decision, VA has received 
evidence not previously of record that is relevant to the 
claim for service connection for headaches.


CONCLUSION OF LAW

Evidence received since the November 1982 Board decision 
denying service connection for headaches is new and material.  
The claim is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran first sought service connection for headaches in 
1981.  The RO denied service connection for headaches in an 
August 1981 rating decision.  The veteran appealed the RO's 
decision.  The Board denied the appeal in November 1982.  In 
January 1998, the veteran sought to reopen a claim for 
service connection for headaches, which he described as 
migraine headaches.  The RO denied his request to reopen, and 
the veteran appealed that denial.

When the Board denies a claim, the claim may not be reopened 
and reviewed unless new and material evidence with respect to 
that claim is presented.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991 & Supp. 2000).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has ruled that, if the Board determines that new and material 
evidence has been submitted, the case must be reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, and which is 
neither cumulative nor redundant.  38 C.F.R. § 3.156 (1999).  
In order to be considered new, evidence must not merely 
summarize or repeat evidence submitted in previous 
proceedings.  See Wilisch v. Derwinski, 2 Vet. App. 191, 193 
(1992).  New evidence may be considered material if the new 
evidence, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1999); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  In order to reopen a previously 
and finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis (not only since the time 
that the claim was last disallowed on the merits).  Evans v. 
Brown, 9 Vet. App. 273 (1996).  No final decision on the 
veteran's claim for service connection for headaches has been 
issued since the November 1982 Board decision.  Therefore, 
the Board will adjudicate the veteran's request to reopen the 
claim based on whether new and material evidence has been 
submitted since the November 1982 decision.

The evidence that was associated with the veteran's claims 
file prior to the November 1982 Board decision included the 
veteran's service medical records, VA and private medical 
records dated through 1982, and statements from the veteran, 
including testimony at a hearing at the RO in July 1982.  The 
evidence that has been added to the claims file since the 
November 1982 Board decision includes more recent VA medical 
records, and the testimony of the veteran and his wife at a 
Travel Board hearing held at the RO in January 2000, before 
the undersigned Board Member.

In the January 2000 hearing, the veteran reported that a VA 
physician had told him that his headaches could very well be 
related to his head trauma from a motorcycle accident during 
service.  The physician's statement that the veteran 
recounted pertains to the likelihood of a relationship 
between head trauma during service and a current headache 
disorder.  A lay person's account of a physician's statement 
is not as convincing evidence as a statement directly from a 
physician would be.  Nonetheless, the Board finds that the 
veteran's report that a physician suggested a connection 
between an injury during the veteran's service and the 
veteran's headaches is sufficiently significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Thus, the veteran's January 2000 hearing testimony 
included new and material evidence, and his claim is 
reopened.  For reasons explained below, the reopened claim 
will be remanded to the RO for further action.


ORDER

The appeal to reopen a claim for service connection for 
headaches is granted.


REMAND

As noted above, the veteran's previously denied claim for 
service-connection for headaches has been reopened, and must 
be considered on its merits.  The veteran also has appealed 
denials of service-connection for a left hip disability, an 
increased disability rating for a scar on the left upper 
eyelid, and entitlement to a permanent and total disability 
rating for pension purposes.

There has been a significant change in the law during the 
pendency of the veteran's appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In addition, the veteran has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran has reported that he receives treatment at the VA 
Medical Center (VAMC) in Montgomery, Alabama, for disorders 
that are relevant to his claims on appeal.  The claims file 
contains records of VA treatment of the veteran, but there 
are no records dated after 1998, and no record dated between 
1981 and 1992.  The RO should request records of all 
outpatient and inpatient treatment of the veteran from 1980 
through the present.

The veteran has reported that a VA physician told him that 
his headaches could very well be related to his head trauma 
from a motorcycle accident during service.  As noted above, a 
lay person's account of a physician's statement is not as 
convincing evidence as a statement directly from a physician 
would be.  As noted above, the veteran may submit additional 
evidence in support of his claims that have been remanded.  
Considering the relevance of such evidence to the veteran's 
claim, the RO should afford the veteran the opportunity to 
request and submit a written statement from the physician who 
expressed the opinion regarding the veteran's current 
headaches and his motorcycle accident during service.  In 
addition, the RO should schedule the veteran for a VA medical 
examination to address the likely etiology of the veteran's 
current headaches.  The examiner should review the veteran's 
claims file, and provide an opinion regarding the likelihood 
of a relationship between the veteran's headaches and injury 
or disease that occurred during the veteran's service. 

The RO should also schedule a VA examination with a request 
for a file review and opinion as to the likelihood that the 
veteran's current left hip is related to service.  The 
veteran should also receive an examination to determine the 
current manifestations of the scar on his left eyelid.  As 
the presence and degree of any disfigurement is a factor in 
evaluating facial scars, photographs should be obtained.

With regard to the veteran's claim for non-service-connected 
pension, the Board notes that the veteran has reported that 
he receives disability benefits from the United States Social 
Security Administration (SSA).  The RO should obtain copies 
of the SSA decision awarding disability benefits, and of the 
medical records and other evidence SSA considered in making 
that decision.  In his January 2000 hearing, the veteran 
reported that a Dr. Wright who treated him at the Montgomery 
VAMC, and Dr. McGahan, a private physician who has treated 
him, have each indicated that the veteran was unable to work 
because of his disabilities.  The RO should afford the 
veteran the opportunity to obtain and submit written 
statements from Dr. Wright and Dr. McGahan, expressing their 
opinions regarding the effect of the veteran's current 
disabilities on his capacity to hold employment.

Claims for non-service-connected pension take into account 
the effect of all of a claimant's disabilities, service-
connected and non-service-connected, on the claimant's 
ability to hold employment.  The disabilities that the 
veteran has reported include hypertension, pes planus, and 
sinusitis.  The claims file does not indicate that the 
veteran has undergone recent VA examination that addressed 
any of those conditions.  In order to obtain evidence 
relevant to the veteran's pension claim, he should receive VA 
examinations to determine the current manifestations, if any, 
of his claimed hypertension, pes planus, and sinusitis.


Accordingly, this case is REMANDED for the following:

1.  The RO should obtain records of all 
outpatient and inpatient treatment of the 
veteran at the Montgomery, Alabama VAMC 
from 1980 through the present, with 
particular attention to records dated 
before 1992 and records dated after 1997.  
If the RO learns that VA no longer 
maintains treatment records for any part 
of that period, that information should 
be noted and associated with the claims 
file.

2.  The RO should obtain copies of the 
United States Social Security 
Administration (SSA) decision awarding 
the veteran disability benefits, and of 
the medical records and other evidence 
SSA considered in making that decision.

3.  The RO should remind the veteran that 
he has the right to submit additional 
evidence on the matters that the Board 
has remanded.  In particular, with regard 
to the veteran's statements that a VA 
physician told him that his current 
headaches could be related to his 
motorcycle accident during service, and 
that Drs. McGahan and Wright told him 
that he was unable to work because of his 
disabilities, the RO should inform the 
veteran that written statements from 
physicians would provide significantly 
more support for his claims than the 
veteran's recollections regarding what 
physicians have told him.


4.  The RO should schedule the veteran 
for a VA medical examination to address 
the likely etiology of the veteran's 
current headaches.  The veteran's claims 
file and a copy of these remand 
instructions should be provided to and 
reviewed by the examining physician prior 
to the examination.  Based on history, 
examination, and review of the records, 
the examiner should provide an opinion as 
to the likelihood that the veteran's 
current headaches are related to any 
injury or disease that occurred during 
the veteran's service.

5.  The RO should schedule the veteran 
for a VA medical examination to address 
the likely etiology of the veteran's 
current left hip disorder.  The veteran's 
claims file and a copy of these remand 
instructions should be provided to and 
reviewed by the examining physician prior 
to the examination.  Based on history, 
examination, and review of the records, 
the examiner should provide an opinion as 
to the likelihood that the veteran's 
current left hip disorder is related to 
any injury or disease that occurred 
during the veteran's service.

6.  The RO should schedule the veteran 
for VA medical examinations to determine 
the current manifestations of any 
hypertension, pes planus, sinusitis, and 
scar on the veteran's left upper eyelid. 
The veteran's claims file and a copy of 
these remand instructions should be 
provided to and reviewed by each 
examining physician prior to the 
examination.  With regard to the eyelid 
scar, the examiner should indicate 
whether the scar is tender or painful, 
and should indicate whether and to what 
degree the scar is disfiguring.  
Photographs of the veteran's face, 
including the scar area, should be 
obtained.

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

8.  Thereafter, the RO should 
readjudicate the claims for service 
connection for headaches and for a left 
hip disability, for an increased 
disability rating for a scar on the left 
upper eyelid, and for non-service-
connected pension.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 

appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



